Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sarashima et al. in U.S. Patent No. 5,948,466 discloses using a laser beam to form a fiducial in a resin stencil(mask).  Regarding claim 11, none of the references of record discloses or suggests, alone or in combination, “A mask treating method comprising:… wherein creating the fiducial mark comprises: selecting one of a first mode and a second mode based on an uppermost layer of the blank mask; irradiating a laser light onto a first side of the blank mask to form the fiducial mark under the first mode; and reversing the blank mask upside down and then irradiating the laser light onto a second side of the blank mask to form the fiducial mark under the second mode.”.  Regarding claim 20, none of the references of record discloses or suggests, alone or in combination, “A mask treating method comprising: … wherein creating the fiducial mark comprises: selecting one of a first mode and a second mode based on an uppermost layer of the blank mask; irradiating a laser light onto a first side of the blank mask to form the fiducial mark under the first mode; and reversing the blank mask upside down and then irradiating the laser light onto a second side of the blank mask to form the fiducial mark under the second mode.”.  Regarding claim 29, none of the references of record discloses or suggests, alone or in combination, “A mask treating method comprising: … wherein the creating the fiducial mark comprises selecting one of a first mode and a second mode based on an uppermost layer of the blank mask, wherein the first mode is selected when metal is included in the uppermost layer, and wherein the second mode is selected when photoresist or quartz substrate is included in the uppermost layer.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761